Citation Nr: 0633160	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in St. Paul, Minnesota. 


THE ISSUE

Entitlement to a rating higher than 10 percent for tinnitus 



REPRESENTATION

Veteran represented by: The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2002, 2005); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to 


a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In this case, the facts are not in dispute. Resolution of the 
appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1999, the RO granted service connection for 
tinnitus and assigned a 10 percent rating under Diagnostic 
Code 6260. The current claim for increase was received at the 
RO in March 2003.  The veteran seeks a separate 10 percent 
rating for tinnitus in each ear, rather than the single 10 
percent rating assigned.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 
(2006).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate, 10 percent rating for tinnitus 
in each ear. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit). To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith. The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral. 
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations. The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.



In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus. 
Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 6260.

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear. As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.


ORDER

A rating higher than 10 percent for tinnitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


